The opinion of the court was delivered by
Reed, J.
Georgianna B. Terry, the respondent, filed the bill in this suit primarily to obtain partition of the real estate which had been •devised to her and others by the will of her mother, Harriet E. Manning. Incidentally she wishes a construction of the terms •of the will in respect of the quantity of her interest,in the estate, and she prays the division of said estate shall be made upon her interpretation of the extent of her rights. She insists that, by the terms of the will, she is entitled to an estate for life in an •equal undivided one-sixth part of the land and personal property •of which the testatrix died seized or possessed, without any diminution on account of the debts of the testatrix, or the legacies by her bequeathed.
The court of chancery so construed the will, and decreed that :she was entitled to the interest of the clear one-sixth part of the •estate, both real and personal. From this part of the decree only is an appeal taken.
In reviewing the correctness of this construction of the will of ■the testatrix, we find, upon turning to that instrument, that its provisions, so far as they are material to this inquiry, are as follows :
“Item. I give and bequeath to my beloved daughter, Georgianna B. Terry, wife of Henry Terry, of Buffalo, the interest of the equal undivided one-sixth interest, part or portion of my whole estate during her natural life, and, upon her death, the said interest, as well as principal thereof, to be paid to her •daughter, the said Georgianna Sweet, absolutely.”.
A provision similar to that in favor of Mrs. Terry was made in favor of another daughter, Mrs. Wilson.
Then several pecuniary legacies were given to other relatives.
Then the residue of all the other property, both real and personal, was given and devised to the executor of the will, in trust for the execution of the will.
*666Then all the rents and issues from all the estate- so held in. trust were bequeathed to Nellie J. Smith, another daughter, with, directions that the executor and trustee pay over the rents, issues- and profits quarterly for and during her natural life.
Then it was provided that, upon the death of Nellie J. Smith,, all the residue and remainder should go to her two daughters-absolutely, and the trust is then to cease. The point to be resolved is the ascertainment of the meaning of the testatrix when: she used the words, “ one-sixth interest of my whole estate.”
The question is whether the one-sixth interest is' the proportion of the entire amount of the property of the testatrix without any deduction for debts, or is that part of the property of' the testatrix after such deduction. The expression, “my whole-estate,” without any other words in the will modifying its mean-' ing, I think, would signify the property which would be left for-distribution after the payment of the debts of the decedent and the expenses of administration. Unless words or phrases used' in a will have a legal signification arising from judicial or legislative construction, they should receive that interpretation which: they would impart to the ordinary mind.
A man’s estate means what he is worth in property, and that is the value of his property over and above his liabilities. When: a man is spoken of as leaving an estate of a particular amount,, that is the sense 'in which it is meant. '
I think it can be said, then, that according to the popular sense-the amount of a deceased person’s estate is what he is worth after-the payment of his debts.
In the same sense, the words “ estate or whole estate ” of a testator means his worth in property rights. It has been held': that the words “ all my property,” used in a will, meant his-realty and personalty, subject to the payment of his debts.
Thus, it was held in Reed v. Addington, 4. Ves. 575, that the-words, “ I give to my wife the one-third part of all my property that shall become due to me,” gave the fund after the payment of debts, but did hot subject it to the payment of legacies.
So, in Bardwell v. Bardwell, 10 Pick. 19, the words were “I give and bequeath one-third part of my personal estate.”"
*667The court said that if there were no other disposition -by the testator, the whole personal estate would be subject to .the payment of debts.
In Briggs v. Hosford, 22 Pick. 288, the bequest was of the “ one-half of all my property,” and it was held that it gave one-half .after the payment of debts and expenses of administration.
Nor do I think the fact that the estate consists of both real and personal property stands in the way of the application of this rule to the present will.
While.the personal property is still the primary fund for the payment of debts and expenses of administration, yet the real estate is secondarily liable for any portion of such debts or expenses remaining unpaid after the application of the personalty.. The order of liability of particular parts of the estate, whether real or personal, can be controlled by the testator by way of specific bequests or devises, or otherwise, but the whole estate is liable for the payment of the debts if it becomes necessary to resort to it. Nor can such liability be evaded by any testamentary device.
Here was no- specific devise of any part of the real estate. The will gave an undivided interest in the estate, real and personal, blended in one mass.
So far as the amount of the estate was affected by the payment of debts, it did’ not matter whether the personalty was to be first applied or not; the estate was what remained of the mass after the payment of debts.
Nor do I find in the will any expressions which would lead in the direction that the testatrix intended a different result. The counsel for respondent thinks there is significance in the direction in the first item i-n the will that her debts and funeral expenses shall be paid by her executor and trustee, coupled with the subsequent devise of the residue in trust. The contention is that, as he is directed to pay the debts in his dual character of executor and trustee, he is to pay them out of the trust estate, namely, the residue.
But I can see no such significance in this clause, for if she had. intended such a result she would have used the term “ trustee ” *668alone when directing the payment of her debts. The -use of the two terms “executor” and “trustee” was merely descriptive of the person appointed executor and trustee in .a,subsequent clause. -
My conclusion is that Mrs. Terry and Mrs. Wilson-were each entitled to the one-sixth interest of'the land and personal property of the testatrix remaining after the payment of her debts and the expenses of her administration. It was not seriously contended that it should be further reduced by the payment of legacies, nor is there any solid ground for such contention.
The record should be remitted to the court of chancery, where such direction may be had in- regard to the further progress of the partition suit as the present modification of the decree in that court may render necessary.

Deoree unanimously reversed.